DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  It is noted by the Examiner that all of the references were considered, but due to the extensive size of the IDS it was only considered based upon a cursory review.

Response to Amendment
Applicant’s amendments along with the arguments filed have been fully considered and are persuasive.  The previous grounds of the rejection have been withdrawn, and the claims are now in conditions for allowance. 

Allowable Subject Matter
Claims 1, 2, 4, 5, and 7-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi, US 2022/0141252 is relied upon for disclosing of training models to identify characteristics of electronic messages (paragraph 0009), which includes impersonation attacks (paragraph 0018).
Kras et al, US 2021/0365866 is relied upon for disclosing of determining contextual information of employee messages using machine learning to determine if phishing occurs, see paragraph 0070.
Boyer et al, US 2021/0360027 is relied upon for disclosing of using a machine learning model to view email contact associations of users to determine behavior, see paragraph 0800.
Hassanzadeh et al, US 2021/0352093 is relied upon for disclosing of maintaining accuracy of identifying malicious e-mails and for training employees about their existence, see paragraph 0040.
Dunn et al, US 2021/0168161 is relied upon for disclosing of using machine learning to gain an understanding of characteristics of emails to be used for classification purposes, see paragraph 0037.
Adir et al, US 2019/0238571 is relied upon behavioral models by extracting email behavior, see paragraph 0018.
Cidon et al, US 2019/0028509 is relied upon for disclosing of collecting email messages using an AI based classification to identify patterns/profiles, see paragraph 0021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431